 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SUSAN CHEN, et al.,                            CASE NO. C16-1877JLR

11                                Plaintiffs,              ORDER DIRECTING
                   v.                                      RESPONSES
12
            NATALIE D’AMICO, et al.,
13
                                  Defendants.
14

15          Before the court are Plaintiffs Susan (Shiying) Chen, Naixing (Nash) Lian, J.L.,

16   and L.L.’s (collectively, “Plaintiffs”) motions for reconsideration of the court’s order on

17   the motions for summary judgment. (Chen. Mot. (Dkt. # 171); Lian Mot. (Dkt. # 172);

18   see also 5/24/19 Order (Dkt. # 170).) Pursuant to Local Rule 7(h)(3), the court directs

19   Defendants City of Redmond and Natalie D’Amico (collectively, “City Defendants”) to

20   respond to Plaintiffs’ motions for reconsideration by no later than Friday, June 21, 2019.

21   See Local Rules W.D. Wash. LCR 7(h)(3). City Defendants’ responsive memorandums

22   shall each be no longer than six pages. Plaintiffs’ respective replies, if any, shall be filed


     ORDER - 1
 1   by no later than Friday, June 28, 2019, and shall each be no longer than three pages. The

 2   court DIRECTS the Clerk to re-note Plaintiffs’ motions for reconsideration (Dkt. ## 171,

 3   172) to June 28, 2019.

 4         Dated this 11th day of June, 2019.



                                                     A
 5

 6
                                                     JAMES L. ROBART
 7                                                   United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
